                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                 JS-6
                                   CIVIL MINUTES – GENERAL


 Case No.       SACV 19-00734-AG (JDEx)                            Date      May 30, 2019
 Title          Robert Ainsworth et al v. Wells Fargo Bank, N.A. et al


PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                            Not Reported
         Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                    ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                             None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                       SETTLEMENT



        The Court, having been advised that this action has been settled by a Notice of
Settlement [9], hereby orders this action dismissed with prejudice. The Court hereby orders
all proceedings in the case vacated and taken off calendar.

       The Court retains jurisdiction for forty-five (45) days to vacate this order and to reopen
the action upon showing of good cause that the settlement has not been completed. This
order shall not prejudice any party in this action.




                                                                                   -    :        -
                                                  Initials of Deputy Clerk   mku




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 1 of 1
